 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 1 of 15 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


  DORIS ALEXANDER, on behalf of herself                Civil Action No.
  and all others similarly situated,

                             Plaintiff,                CLASS ACTION COMPLAINT
                                                       AND DEMAND FOR JURY
            v.
                                                       TRIAL
  JOHNSON & WALES UNIVERSITY,

                              Defendant.


       Plaintiff Doris Alexander (“Plaintiff”) brings this action on behalf of herself and all

others similarly situated against Defendant Johnson & Wales University (“JWU” or

“Defendant”). Plaintiff makes the following allegations pursuant to the investigation of her

counsel and based upon information and belief, except as to the allegations specifically

pertaining to herself, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic trimester at JWU, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services or which their fees were paid, without having their tuition

and fees refunded to them.

       2.        JWU is a private university with a total enrollment of approximately 12,930

students. JWU has campuses in Providence, Rhode Island, Miami, Florida, Denver, Colorado,

and Charlotte, North Carolina. The university offers over 50 undergraduate degree programs, as

well as graduate level degree programs. JWU also operates an online program called

JWUOnline (at a substantially reduced price, see supra paragraph 32) which offers various

                                                   2
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 2 of 15 PageID 2



undergraduate and graduate-level degrees.

       3.      JWU operates on academic Trimesters, rather than traditional Semesters. The

Spring 2020 Trimester began on March 9, 2020.

       4.      On March 12, 2020, Defendant, through a news release, announced that because

of the global COVID-19 pandemic, all non-culinary lab academic classes would move to online

and remove instruction starting March 16 through April 12.

       5.      On March 17, 2020, Defendant informed students that all academic classes would

be held remotely via online format through the end of the Spring 2020 Trimester.

       6.      JWU ultimately extended the closure of its culinary labs and equine labs on at

least its Providence, Miami, and Denver campuses through the end of the Spring 2020 Trimester.

       7.      JWU has not held any in-person classes since March 13, 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction.

       8.      As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. The online learning options being offered to JWU students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique. The remote learning options are in no way the equivalent of the in-

person education that Plaintiff and the putative class members contracted and paid for.

       9.      Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.



                                                  3
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 3 of 15 PageID 3



       10.     Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Spring Trimester 2020 when classes moved online and campus services

ceased being provided. Plaintiff seeks a return of these amounts on behalf of herself and the

Class as defined below.

                                            PARTIES

       11.     Plaintiff Doris Alexander is a citizen of Florida who resides in Riverview, Florida.

Ms. Alexander is the parent of an undergraduate student at JWU’s Providence campus. Ms.

Alexander’s daughter is pursuing a degree in Liberal Arts. The Liberal Arts program at JWU

relies extensively on in-person instruction, meaningful student presentations, peer collaboration,

and access to other university facilities. None of these resources are available to Ms.

Alexander’s daughter while in-person classes are suspended. Ms. Alexander paid Defendant

approximately $11,000 in tuition and fees for Spring 2020 Trimester. JWU has not provided Ms.

Alexander any refund of tuition or other mandatory fees, despite the fact that in-person classes

have not been held since March 13, 2020.

       12.     Defendant Johnson & Wales University is a private university with is principal

place of business at 8 Abbott Park Place, Providence, RI 02903.

                                JURISDICTION AND VENUE

       13.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.



                                                 4
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 4 of 15 PageID 4



        14.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts

substantial business in this District and has sufficient minimum contacts with Florida. Defendant

has a campus in Florida, has solicited students residing in Florida to attend its institution; has

accepted money, including application fees, tuition, and other fees from students residing in

Florida, has websites accessible to students in Florida, has entered into contracts with Florida

residents, and generally has minimum contacts in Florida sufficient to satisfy the Due Process

Clauses of the Florida and United States Constitutions.

        15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Plaintiff is a

resident of this District.

                                   FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For Spring Trimester 2020

        16.     Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Spring 2020 Trimester at JWU.

        17.     Spring Trimester 2020 classes at JWU began on or about March 9, 2020. Final

exams for the Trimester are scheduled to take place between April 18, 2020 and May 22, 2020.

        18.     Plaintiff and Class members paid the cost of tuition for the Spring Trimester 2020,

as well as associated fees and costs.

        19.     Examples of approximate tuition costs at JWU for the Spring Trimester 2020 are

as follows:

                    •   Undergraduate: $11,458
                    •   MBA: $11,790 (for 15 credits)



                                                   5
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 5 of 15 PageID 5



         20.   Fees paid by or on behalf of JWU students vary based on program of study.

         21.   The tuition and fees described in the paragraphs above are provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

In Response To COVID-19, JWU Closed Campuses And Cancelled All In-Person Classes

         22.   On March 12, 2020, Defendant, through a news release, announced that because

of the global COVID-19 pandemic, all non-culinary lab academic classes would move to online

and remove instruction starting March 16 through April 12.

         23.   On March 17, 2020, Defendant informed students that all academic classes would

be held remotely via online format through the end of the Spring 2020 Trimester.

         24.   JWU ultimately extended the closure of its culinary labs and equine labs on at

least its Providence, Miami, and Denver campuses through the end of the Spring 2020 Trimester

         25.   JWU has not held any in-person classes since March 13, 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction.

         26.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         27.   Plaintiff and members of the Class did not choose to attend an online institution of

higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.



                                                  6
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 6 of 15 PageID 6



       28.       Defendant markets JWU on-campus experience as a benefit of enrollment on

JWU’s website:




       29.       JWU also specializes in culinary arts courses, and markets the benefit of its

culinary labs:




                                                  7
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 7 of 15 PageID 7



       30.     The online learning options being offered to JWU students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique.

       31.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged class members for Spring Trimester 2020 tuition.

The tuition and fees for in-person instruction at JWU are higher than tuition and fees for other

online institutions because such costs cover not just the academic instruction, but encompass an

entirely different experience which includes but is not limited to:

                    •     Face to face interaction with professors, mentors, and peers;

                    •     Access to facilities such as libraries, laboratories, computer labs, and
                          study room;

                    •     Student governance and student unions;

                    •     Extra-curricular activities, groups, intramural sports, etc.;

                    •     Student art, cultures, and other activities;

                    •     Social development and independence;

                    •     Hands on learning and experimentation;

                    •     Networking and mentorship opportunities.

       32.     The fact that JWU students paid a higher price for an in-person education than

they would have paid for an online education is illustrated clearly by the vast price difference in

JWU’s in-person, on-campus programs versus JWU’s own online program. JWU undergraduate

tuition for Spring Trimester 2020 at any one of its campuses is approximately $11,458.

However, undergraduate tuition for JWUOnline is just $330 per credit, or $4,950 for a 15-credit

                                                    8
    Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 8 of 15 PageID 8



Trimester.1 Thus, the cost of one Trimester of an in-person education at JWU is more than

double the cost of a semester of online education at the same university.

          33.    Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Spring Trimester 2020 when classes moved online and campus services

ceased being provided. Plaintiff seeks return of these amounts on behalf of herself and the Class,

as defined below.

                                      CLASS ALLEGATIONS

          34.    Plaintiff seeks to represent a class defined as all people who paid JWU Spring

Trimester 2020 tuition and/or fees for in-person educational services that JWU failed to provide,

and whose tuition and fees have not been refunded (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

          35.    Plaintiff also seeks to represent a subclass consisting of Class members who

reside in Florida (the “Subclass”).

          36.    Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

          37.    Numerosity. The members of the Class and Subclass are geographically



1
    https://online.jwu.edu/financial-aid/tuition (last visited May 11, 2020)
                                                   9
 Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 9 of 15 PageID 9



dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiff, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through records in Defendant’s possession.

       38.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in
               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass
               members contracted;

       (c)     whether Class and Subclass members are entitled to a refund for that portion of
               the tuition and fees that was contracted for services that Defendant did not
               provide;

       (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and
               Subclass; and

       (d)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust
               enrichment.

       39.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendant that are unique to Plaintiff.

       40.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

                                                 10
Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 10 of 15 PageID 10



complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class or Subclass.

       41.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       42.     In the alternative, the Class and Subclass may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of inconsistent or varying adjudications with respect to
               individual Class members that would establish incompatible standards of conduct
               for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members
               would create a risk of adjudications with respect to them that would, as a practical
               matter, be dispositive of the interests of other Class members not parties to the
               adjudications, or substantially impair or impede their ability to protect their

                                                 11
Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 11 of 15 PageID 11



               interests; and/or
       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class
               as a whole, thereby making appropriate final declaratory and/or injunctive relief
               with respect to the members of the Class as a whole.

                                          COUNT I
                                    Breach Of Contract
                            (On Behalf Of The Class And Subclass)

       43.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-42 of this complaint.

       44.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       45.     Through the admission agreement and payment of tuition and fees, Plaintiff and

each member of the Class and Subclass entered into a binding contract with Defendant.

       46.     As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Trimester 2020 tuition. Tuition for Spring Trimester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Trimester.

       47.     Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff

and the Class for their Spring Trimester 2020 tuition and fees, without providing them the benefit

of their bargain.

       48.     Plaintiff and members of the Class and Subclass have suffered damage as a direct


                                                12
Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 12 of 15 PageID 12



and proximate result of Defendant’s breach, including but not limited to being deprived of the

education, experience, and services to which they were promised and for which they have

already paid.

       49.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Trimester 2020 tuition and fees for education services not provided

since JWU shut down on March 13, 2020.

       50.      Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                          COUNT II
                                      Unjust Enrichment
                             (On Behalf Of The Class And Subclass)

       51.      Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-42 of this complaint.

       52.      Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       53.      Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

in the form of monies paid for Spring Trimester 2020 tuition and other fees in exchange for

certain service and promises. Tuition for Spring Trimester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class



                                                 13
Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 13 of 15 PageID 13



members were entitled to in-person educational services through the end of the Spring Trimester.

       54.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       55.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Trimester 2020 tuition and fees for education services not

provided since JWU shut down on March 13, 2020.

       56.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                         COUNT III
                                         Conversion
                            (On Behalf Of The Class And Subclass)

       57.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-42 of this complaint.

       58.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       59.     Plaintiff and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Trimester 2020 tuition and fee payments to Defendant.

       60.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       61.     Plaintiff and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Trimester 2020 tuition and fees for education services not provided



                                                14
Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 14 of 15 PageID 14



since JWU shut down on March 13, 2020.

       62.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

and Subclass members of the benefits for which the tuition and fees paid.

       63.     This interference with the services for which Plaintiff and members of the Class

and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

services that will not be provided.

       64.     Plaintiff, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Trimester 2020 tuition and fees for education services not provided since

JWU shut down on March 13, 2020.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclass under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiff as representative of
                       the Class and Plaintiff’s attorneys as Class Counsel to represent the Class
                       and Subclass;

               (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                       counts asserted herein;

               (c)     For compensatory and punitive damages in amounts to be determined by
                       the Court and/or jury;

               (d)     For prejudgment interest on all amounts awarded;

               (e)     For an order of restitution and all other forms of equitable monetary relief;

               (f)     For injunctive relief as pleaded or as the Court may deem proper; and

               (g)     For an order awarding Plaintiff and the Class and Subclass her reasonable
                       attorneys’ fees and expenses and costs of suit.



                                                15
Case 8:20-cv-01092-WFJ-AAS Document 1 Filed 05/11/20 Page 15 of 15 PageID 15



                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.


Dated: May 11, 2020                              Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Scott A. Bursor
                                                             Scott A. Bursor

                                                 Scott A. Bursor
                                                 Sarah N. Westcot (admission forthcoming)
                                                 2665 S. Bayshore Drive, Suite 220
                                                 Miami, FL 33133
                                                 Telephone: (305) 330-5512
                                                 Facsimile: (305) 676-9006
                                                 Email: scott@bursor.com
                                                        swestcot@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Philip L. Fraietta (pro hac vice forthcoming)
                                                 Alec M. Leslie (pro hac vice forthcoming)
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: pfraietta@bursor.com
                                                         aleslie@bursor.com

                                                 Attorneys for Plaintiff




                                                     16
